[Cite as In Re J.D., 2018-Ohio-2789.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                  BELMONT COUNTY

                                            IN RE: J.D.

                                        STATE ex rel., C.D.,

                                             Petitioner,

                                                  v.

                        BELMONT COUNTY JUVENILE COURT,

                                            Respondent.


                        OPINION AND JUDGMENT ENTRY
                                        Case No. 18 BE 0029


                                 Writ of Prohibition and Mandamus

                                          BEFORE:
                  Kathleen Bartlett, Gene Donofrio, Cheryl L. Waite, Judges.


                                            JUDGMENT:
                                            DISMISSED


C.D., Pro-se, 153 South Sugar Street, Apt. 3, St. Clairsville, Ohio 43950, Petitioner and

Belmont County Juvenile Court, Pro-se, 101 West Main Street, St. Clairsville, Ohio
43950, Respondent.

                                          Dated: July 5, 2018
                                                                                       –2–




PER CURIAM.

       {¶1}   This matter comes before the Court sua sponte on the issue of whether
Appellant has properly invoked the jurisdiction of the Court. Movant C.D. has filed a
motion to stay ongoing proceedings in the Belmont County Common Pleas Court,
Juvenile Division, concerning enforcement of the father’s visitation rights with the
parties’ minor child.    She purportedly filed the motion for stay with this Court in
anticipation of filing petitions for a writ of prohibition and mandamus to prevent the trial
court’s enforcement of the father’s visitation rights.
       {¶2}   The trial court adjudicated G.W. as the father of the parties’ child. As a
result, the court granted G.W. parental rights which included “Option 1” visitation rights.
C.D. filed a timely appeal of the trial court’s journal/docket entry which this Court
affirmed in its entirety in In re J.D., 7th Dist. No. 16 BE 0024, 2017-Ohio-1081.
Following this Court’s affirmance of the trial court’s decision, C.D. thereafter refused to
comply with the father’s visitation rights. The refusal led to her being found in contempt
of court twice.
       {¶3}   C.D. now seeks a stay pending this Court’s decision on petitions for a writ
of prohibition and mandamus, neither of which she has filed. She argues the stay is
necessary for the child’s health and safety, citing the child’s severe allergies. The trial
court has already denied her motion to stay its proceedings.
       {¶4}   This Court, as a court of appeals, has two types of jurisdiction: (1)
appellate review jurisdiction over final and appealable orders and (2) original jurisdiction
over quo warranto, mandamus, habeas corpus, prohibition, and procedendo actions.
Ohio Constitution, Article IV, Section 3(B)(2); Ohio Constitution, Article IV, Section
3(B)(2)(a)-(e).
       {¶5}   Here, C.D. has not taken any steps to properly invoke either type of this
Court’s jurisdiction. While this Court has authority under the Ohio Rules of Appellate
Procedure to grant motions for stay, that ability rests exclusively in the context of
pending appeals. App.R. 7(A). There is no pending appeal of any orders relating to the
trial court’s case in this matter. Although C.D. makes reference to anticipatory petitions


Case No. 18 BE 0029
                                                                                        –3–


for writs of mandamus and prohibition which this Court, as indicated, has original
jurisdiction over, she has not yet filed them. To further elucidate the parameters of this
Court’s authority to stay proceedings, in the case of an original action currently pending
before this Court (in which a writ has yet to issue), while we may have the authority to
stay the proceedings related to the original action itself, we do not have the authority to
consider a stay of the trial court’s proceedings that may be directly related to the original
action pending before this Court absent a timely appeal of a final appealable order from
the trial court to this Court. And in the case of our consideration of a stay of a trial
court’s proceedings, any stay issued by this Court is confined only to those portions of
the trial court’s proceedings directly related to the issues raised in the appeal; the trial
court retains continuing jurisdiction over all other matters not directly related to the
pending appeal.
       {¶6}   For the reasons set forth above, C.D. has failed to properly invoke this
Court’s jurisdiction. Consequently, this Court lacks jurisdiction to rule on her motion.
       {¶7}   Case dismissed. Final order. Costs taxed against C.D.
       {¶8}   Pursuant to the civil rules, the clerk of courts is instructed to serve copies
of this decision and judgment entry, including to C.D., counsel of record, and Judge J.
Mark Costine (Belmont County Common Pleas Court, Juvenile Division, Case No. 15
JG 548).

Bartlett, J., concurs.
Donofrio, J., concurs.
Waite, J., concurs.




Case No. 18 BE 0029